
	

116 HRES 668 IH: Providing for consideration of the resolution (H. Res. 660) directing certain committees to continue their ongoing investigations as part of the existing House of Representatives inquiry into whether sufficient grounds exist for the House of Representatives to exercise its Constitutional power to impeach Donald John Trump, President of the United States of America, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		116th CONGRESS
		1st Session
		H. RES. 668
		IN THE HOUSE OF REPRESENTATIVES
		
			October 31, 2019
			Mr. Cole submitted the following resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Providing for consideration of the resolution (H. Res. 660) directing certain committees to
			 continue
			 their ongoing investigations as part of the existing House of
			 Representatives inquiry into whether sufficient grounds exist for the
			 House of Representatives to exercise its Constitutional power to impeach
			 Donald John Trump, President of the United States of America, and for
			 other purposes.
	
	
 That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the resolution (H. Res. 660) directing certain committees to continue their ongoing investigations as part of the existing House of Representatives inquiry into whether sufficient grounds exist for the House of Representatives to exercise its Constitutional power to impeach Donald John Trump, President of the United States of America, and for other purposes. The first reading of the resolution shall be dispensed with. All points of order against the resolution and against its consideration are waived. General debate shall be confined to the resolution and shall not exceed four hours equally divided and controlled by the chair and ranking minority member of the Committee on Rules. After general debate the resolution shall be considered for amendment under the five-minute rule. At the conclusion of consideration of the resolution for amendment, the Committee shall rise and report the resolution to the House with such amendments as may have been adopted. The previous question shall be considered as ordered on the resolution and amendments thereto to adoption without intervening motion except one motion to recommit with or without instructions.
